PER CURIAM.

Attorney disciplinary proceeding; attorney publicly reprimanded.

The referee recommended that Attorney H. Joseph Hildebrand by publicly reprimanded for unprofessional conduct consisting of neglect of a client’s legal matter and his misrepresentation to the client concerning the status of that matter. The referee also recommended that Attorney Hildebrand be required to pay the costs of this proceeding. We accept the referee’s recommendation as appropriate discipline in this matter.
Attorney Hildebrand was admitted to practice law in Wisconsin in 1971 and practices in Oshkosh. He re*52ceived a caution by the Board of Attorneys Professional Responsibility (Board) in 1979, and in 1984 the Board privately reprimanded him for unprofessional conduct. The referee in the proceeding is the Honorable James A. Martineau, reserve judge.
The referee made findings and conclusions based on a stipulation of the parties. In September, 1980, Attorney Hildebrand represented a client seeking modification of a divorce judgment to increase child support and to obtain an income tax exemption for her child. On October 31, 1980, the client asked Attorney Hildebrand to arrange a hearing on her request for modification, and Attorney Hildebrand later told her that the matter would be heard on December 30, 1980. However, Attorney Hildebrand failed to timely prepare, serve and file the necessary documents to bring the matter on for hearing, and he misrepresented to his client the reason why the matter was not heard on the specified date.
Attorney Hildebrand then served and filed an order to show cause, and a hearing date was set for January 19, 1981. That scheduled hearing was adjourned for purposes of pursuing settlement discussions with the opposing party, and when those attempts failed, the client again asked Attorney Hildebrand to bring the matter on for a hearing. Attorney Hildebrand informed the client that the hearing would be held on May 8, 1981, and he misrepresented to his client the status of the matter. The hearing was again adjourned, allegedly because of settlement discussions, following which Attorney Hildebrand refused to respond to his client’s attempts to communicate with him.
The referee concluded that Attorney Hildebrand’s conduct constituted neglect of a legal matter, in violation of SCR 20.32(3), and involved misrepresentation, in violation of SCR 20.04 (4).
*53We accept the referee’s findings and conclusions, and we agree that a public reprimand is appropriate discipline in this matter.
IT IS ORDERED that Attorney H. Joseph Hildebrand is publicly reprimanded for unprofessional conduct.
IT IS FURTHER ORDERED that within 120 days of the date of this order Attorney H. Joseph Hildebrand pay to the Board of Attorneys Professional Responsibility the costs of this disciplinary proceeding, provided that if the costs are not paid within the time specified and absent a showing by Attorney Hildebrand of his inability to pay the costs within the time specified, the license of Attorney H. Joseph Hildebrand to practice law in Wisconsin shall be suspended until further order of the court.